Opinion issued June 9, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00178-CV
____________

ONQUEST ENGINEERING, INC., DONALD J. TRISCH, DAVID J. BAKER, AND
RANDOLPH KESSLER  , Appellants

V.

TECHNIP USA CORP. D/B/A KINETICS TECHNOLOGY 
INTERNATIONAL CORP., Appellee



On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 0250123



MEMORANDUM OPINION
	The parties have filed a joint motion to dismiss this appeal with prejudice.  No
opinion has issued.  Accordingly, the motion is granted, and the appeal is dismissed
with prejudice.  Tex. R. App. P. 42.1(a).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.